Citation Nr: 0725078	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died in September 2004.  The appellant is 
the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  The veteran died in September 2004.

2.  The immediate cause of death was cardio-pulmonary arrest 
due to brain tumor, old cerebral-vascular accident, and post-
traumatic stress disorder (PTSD); another significant 
condition contributing to death but not resulting in the 
underlying cause was coronary artery disease.

3.  None of the foregoing disorders aside from PTSD was 
present in service, manifested within one year following the 
veteran's separation from active duty, or etiologically 
related to service or a service-connected disability.

4.  The veteran's PTSD did not contribute substantially or 
materially to the veteran's death.

5.  Prior to February 1998, the veteran's combined service-
connected disability rating was less than 100 percent and a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU) had not been 
awarded. 

CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 
(2006).

2.  DIC benefits under the provision of 38 U.S.C.A. § 1318 
are not warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that the originating agency provided the 
appellant with adequate VCAA notice, to include notice that 
the appellant should submit any pertinent evidence in her 
possession, in a letter mailed in November 2004, prior to its 
initial adjudication of the claims.  

Although the appellant was not provided notice with respect 
to the disability rating or effective date element of his 
claims until April 2007, after the initial adjudication of 
the claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that neither 
service connection for the cause of the veteran's death nor 
entitlement to DIC benefits is warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claims were no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, an appropriate VA medical opinion has 
been obtained.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.  
In sum, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claims.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.  

Factual Background

The veteran served on active duty from October 1942 to 
December 1945.  Service medical records are negative for 
evidence of a brain tumor, cerebral-vascular disorders, or 
coronary artery disease.

The discharge summary from Wishing Well Health Center, where 
the veteran was a patient at the time of his death, stated 
that the final diagnosis was a brain tumor, cerebrovascular 
accident and PTSD.

The certificate of death notes that the veteran's immediate 
cause of death was cardio-pulmonary arrest due to brain 
tumor, old cerebral-vascular accident, and post-traumatic 
stress disorder (PTSD); another significant condition 
contributing to death but not resulting in the underlying 
cause was coronary artery disease.  No autopsy was conducted.

In a February 2005 letter, the veteran's physician, Dr. G.A. 
stated that he agreed wholeheartedly with the amended death 
certificate that adds PTSD as a cause of death.  He explained 
that evidenced-based medicine validates PTSD as a syndrome 
most closely related to Diabetes Mellitus.  He further noted 
that there are cardio-vascular and hypertensive components as 
well as endocrine-metabolic components like thyroid and 
glucose metabolism abnormalities.  He opined that the veteran 
suffered from severe PTSD related to his extensive combat 
service in World War II.  He further stated that the 
veteran's death as well as his debility in life is due in 
large measure to his PTSD.

The RO requested a medical opinion as to whether the 
veteran's cause of death was service connected.  A VA 
psychologist, Dr. R.V., reviewed the file.  He noted that the 
veteran had been admitted to Wishing Well Health Center in 
Fairmont, West Virginia with an admitting diagnosis of 
hemiparesis and expressive aphasia which was thought 
secondary to this history of cerebrovascular accident, 
hypertension, and arteriosclerotic heart disease.  The 
veteran also had a history of several other illnesses 
including status post coronary artery bypass graft and 
congestive heart failure.  The veteran's history on admission 
showed a right parietal lesion.  The physician opined that 
post-traumatic stress disorder is not a disorder of the 
cardiovascular system per se; if its cause can be traced to 
any organ system, it lies within the central nervous system, 
specifically the arousal system of the brain. Usually 
implicated are structures in and around the hypothalamus.  
Dr. R.V. stated that while a hypothesis might be proposed 
concerning the interaction of the central nervous system 
arousal system with cardiovascular problems, at this point in 
time, those associations are speculative.  He further noted 
that no relationship between post-traumatic stress disorder 
and lesions in the cardiovascular system has been shown.  In 
Dr. R.V.'s opinion, the disabling PTSD from which this 
veteran suffered is neither the principal nor a contributory 
cause of death.  It is not considered likely that the PTSD 
contributed to the veteran's death in a substantial or 
material way.  

In a June 2005 letter from the veteran's physician, Dr. G.A. 
noted that during the sixteen years that he had treated 
veterans, he noted many with partial amputations from cold 
injury.  Dr. G.A. opined that the RO's failure to acknowledge 
the veteran's extensive circulatory damage as not 
contributing to a final cardio-pulmonary arrest is a grave 
injustice.   

Legal Criteria

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury.  Where 
the service-connected disability affects vital organs as 
distinguished from muscular or skeletal functions and was 
evaluated as 100 percent disabling, debilitation may be 
presumed.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.312 (2006).  

Where a veteran served for at least 90 days during a period 
of war and manifests cardiovascular disease to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

DIC Claim

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2006).  

The term "entitled to receive" means that, at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling, but was not receiving compensation because 
1) VA was paying the compensation to his dependents, 
2) VA was withholding the compensation to offset an 
indebtedness, 3) he had applied for compensation, but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law.  38 
C.F.R. § 3.22(b) (2006).  

A 2005 amendment to 38 C.F.R. § 3.22 provides an additional 
method for prevailing on 1318 claims, where additional 
service department records are received that existed at the 
time of a prior VA decision, but were not considered.  

Analysis
Cause of Death

The record reflects that the veteran died in September 2004.  
The immediate cause of death was cardio-pulmonary arrest due 
to brain tumor, old cerebral-vascular accident, and post-
traumatic stress disorder (PTSD); another significant 
condition contributing to death but not resulting in the 
underlying cause was coronary artery disease.  The appellant 
does not contend nor is there any medical evidence suggesting 
that the cardio-pulmonary disorders, brain tumor, old 
cerebral-vascular accident or coronary artery disease were 
present in service or manifested within one year of the 
veteran's discharge from service.

The appellant's essential contention is that PTSD caused or 
contributed substantially or materially to cause the 
veteran's death.  While the certificate of death lists PTSD 
as an underlying cause of death, it does not explain or 
quantify the purported relationship, nor does it offer any 
guidance as to whether the relationship is substantial or 
material.  This determination is crucial.  As noted above, in 
order for service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a substantial or material connection.  
The death certificate itself is therefore afforded little 
probative value with respect to this question.  On the other 
hand, the opinion of the VA psychologist, Dr. R.V., in 
February 2005, is clear and conclusive, stating that PTSD is 
neither the principal nor a contributory cause of death.  He 
allowed that a hypothesis might be proposed concerning the 
interaction between cardiovascular problems and the central 
nervous system arousal system, which in turn might be related 
to PTSD, but found that such an association would be 
speculative, and he did not endorse it.  

The Board finds it significant that Dr. R.V. clearly stated 
his understanding that the relationship between PTSD and the 
veteran's death must be substantial or material.  His opinion 
evidenced a thorough review of the claim file and the 
veteran's military and medical history.  The examiner also 
had some professional connection to the veteran, having 
examined him in October 2000.  Dr. R.V. also included a 
substantial review of medical literature, which will not be 
repeated here.  Dr. R.V.'s conclusion was that there was 
clearly a relationship between mental illness and disease, 
but that the nature of that relationship was unclear, and 
that there was no direct relationship between PTSD and 
cardiovascular lesions.  

The veteran's treating physician, Dr. G.A., has offered two 
supportive and sympathetic opinions.  He stated as a 
generally accepted principal that PTSD is closely related to 
Diabetes Mellitus and that there are also cardio-vascular, 
hypertension, and endocrine-metabolic components like thyroid 
and glucose metabolism abnormalities.  He concluded that the 
veteran's death is due in large measure to the veteran's 
PTSD.  The Board does not deem this opinion to be as 
persuasive as the opinion of Dr. R.V.  The Board notes 
initially that Dr. G.A. does not define "large measure" in 
terms that would enable the Board to determine whether such 
relationship is material or casual.  This is in contrast to 
Dr. R.V.'s clear understanding of the terms.  In addition, 
the Board notes that Dr. G.A.'s explanation that PTSD is 
accepted as having cardio-vascular, hypertensive, and 
endocrine-metabolic components does not specifically link 
such components to the veteran.  It essentially establishes 
that such components are possible.  Medical evidence which 
merely indicates that a particular disorder "may or may not" 
exist or "may or may not" be related, is too speculative in 
nature to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight.  Id.  The Board does not doubt that Dr. G.A.'s 
opinion is conclusively stated; however, the explanation for 
the opinion is presented in terms which do not convey the 
basis for his conviction.

In another letter, Dr. G.A. claims that VA did not recognize 
its own findings regarding PTSD with significant co-morbidity 
including double risk for cardio-pulmonary death in PTSD 
patients.  Again, the Board points out that it is not 
sufficient to show that the veteran's PTSD casually shared in 
producing death, it must be shown that there was a causal 
connection and that the service-connected disability 
contributed substantially or materially to the cause of 
death.  See 38 C.F.R. § 3.312(c).  An opinion that the PTSD 
caused the veteran's death in some way does not meet the 
standard of substantial or material contribution.

Dr. G.A. also noted that the RO's failure to acknowledge the 
veteran's extensive circulatory damage as not contributing to 
a final cardio-pulmonary arrest is a grave injustice.  In 
this statement, Dr. G.A. is apparently referring to the 
veteran's service-connected cold injuries.  However, Dr. G.A. 
did not describe the extent of circulatory damage, or how 
such damage contributed to the cause of death.  He simply 
faulted the RO for not considering it.  The Board notes that 
38 C.F.R. 3.312(c)(2) states that generally, minor service-
connected disabilities not involving vital organs, would not 
be held to have contributed to death primarily due to 
unrelated disability.  The veteran's cold injuries did not 
involve vital organs, but instead his hands and feet.  In 
light of the well-reasoned and contradictory opinion of Dr. 
R.V., the Board does not find Dr. G.A.'s opinion with respect 
to cold injuries persuasive.  

In sum, Dr. R.V. provided a conclusive, well-reasoned, and 
apparently well-researched opinion that PTSD was neither the 
principal nor a contributory cause of the veteran's death.  
As discussed above, the Board favors this opinion over the 
opinions of Dr. G.A., and adopts its conclusions.  Although 
the Board is highly sympathetic to the appellant's loss of 
her spouse, for the foregoing reasons, the Board must 
conclude that the preponderance of the evidence is against 
the claim.  

DIC claim

The evidence does not show that the veteran was entitled to 
receive 100 percent disability compensation for five or more 
years from the date of his discharge in December 1945, but 
was not receiving such compensation for any of the reasons 
enumerated in 38 C.F.R. § 3.22(b).  There is no allegation of 
CUE in the January 1946, January 1945, April 1960, October 
1990, November 1997, August 1998, February 2000, April 2001, 
November 2003, December 2002, January 2003 or, March 2005 
rating decisions.  Also, there has been no specific pleading 
of CUE.  Cole v. West, 13 Vet. App. 268 (1999).

During the veteran's lifetime, service connection was 
established for PTSD, rated as 50 percent disabling, 
effective February 1998, cold injury residuals of the left 
and right foot, both 30 percent disabling, effective February 
1998, cold injury residuals to the left and right hand, both 
30 percent disabling, effective February 1998, left wrist, 
given a noncompensable rating, from April 1946, and 
hemorrhoids, given a noncompensable rating, from April 1946.  
The veteran was also granted individual unemployability from 
February 1998.  Thus, the veteran was not continuously rated 
as totally disabled for five years or more from the date of 
his discharge from service and leading up to his death.  The 
veteran was also not totally disabled for a continuous period 
of at least 10 years immediately preceding death and 
therefore did not meet the statutory duration requirements 
for a total disability rating at the time of his death.

Neither the appellant nor her representative has identified 
any other permissible basis for granting this claim.  The 
facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the claim will be denied because 
of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).
	
	
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

DIC pursuant to 38 U.S.C.A. § 1318 is denied.  



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


